Case 4:17-cv-00793-ALM-CAN Document 57-5 Filed 10/18/18 Page 1 of 6 PageID #: 307



                   IN THE UNI ED S A ES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

 CRAIG CUNNINGHAM,                                                C.A. NO. 4.T7-CV-00793
                                               §
 VS.                                           §
 CBC CONGLOMERATE, LLC, ET                     §                                  JURY
 AL

              DEFENDANT BRUCE HOOD S OBJECTIONS AND
           ESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION


       Defendant Bruce Hood serves his Objections and Responses to Plaintiffs Request for

Production.


                                         Respectfully submitted

                                        LANZA LAW FIRM, PC


                                         /r/ Stew rt K. Scbmella
                                        NICHOLAS J. LANZA
                                        TBA No. 11941225
                                        STEWART K. SCHMELLA
                                        TBA No. 24033041
                                        4950 Bissonnet Street
                                        Plouston, Texas 77401
                                        sschmella@l n2 lawf1rm.com
                                        cservice@lan2 lawfifm.c0m
                                        (713) 432-9090 Telephone
                                        (713) 668-6417 Facsimile

                                        ATTORNEYS FOR DEFENDANT
                                        BRUCE HOOD




                                           1
Case 4:17-cv-00793-ALM-CAN Document 57-5 Filed 10/18/18 Page 2 of 6 PageID #: 308




                            CERTIFICATE OF SERVICE

       I certify that true nd correct copy of this document was served s described below
 on September 5, 2018 as described below:

              Via CMRRR
              Craig Cunningham
              5543 Edmondson Pike, Suite 248
              N shville, TN 37211



                                         / s/ Stewart K. Schmella
                                         NICHOLAS J. LANZA/
                                         STEWART K. SCHMELLA




                                           2
Case 4:17-cv-00793-ALM-CAN Document 57-5 Filed 10/18/18 Page 3 of 6 PageID #: 309



               DEFENDANT BRUCE HOOD S OBJECTIONS AND
           RESPONSES TO PLAINTIFF’S REQUEST FOR PRODUCTION

       1. Produce ll policies and procedu es for use of a do not call list in place during
the 4 years prior to the filing of this lawsuit to include any mendments nd revisions.

       ANSWER:

       Defendant objects to this Request on the grounds it is overly broad and not reasonably
limited in time, scope, or subject m tter. Subject to the foregoing objection, and ithout
waiving the same, Defendant responds that he does not possess any documents responsive to
this Request in his individual capacity.

       2. Produce all documents relating to training of agents/employees on a do not call
list for any gent that called o spoke to the Plaintiff in the 4 ye rs prior to the filing of this
lawsuit.


       ANS ER:

       Defendant objects to this Request on the grounds it is overly broad and not reasonably
limited in time, scope, or subject matter. Subject to the foregoing objection, and without
waiving the s me, Defendant responds that he does not possess any documents responsi e to
this Request in his individual cap city.

       3. Produce all evidence that the Plaintiff, Craig Cunningham, provided prior
express consent as defined by the FCC in 47 CFR 64.1200(f)(8) to be called using n automated
telephone di ling system and pre-recorded message for any of the calls listed in the Plaintiff s
complaint

       ANSWER:

     Defendant responds that he does not possess any documents responsive to this
Request in his individual cap city.

       4. Provide ll evidence to support your affi mative defenses in this case.

       ANSWER:

       Please see the attached call log, Bates-l beled USFFC 000001-000003. Defendant ill
supplement.


         5. Produce all evidence of and order for leads and for the 4 years prior to the filing
of this lawsuit.


                                                3
Case 4:17-cv-00793-ALM-CAN Document 57-5 Filed 10/18/18 Page 4 of 6 PageID #: 310



        ANSWER:

        Defendant objects to this Request on the grounds it is overly broad and not reason bly
limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
is mbiguous. Defendant objects to this Request on the grounds it is an impermissible fishing
expedition. Defend nt objects to this Request on the grounds the Request is not reasonable
calculated to lead to the discovery of admissible evidence. Subject to the foregoing objections,
  nd without waiving the same, Defendant responds th t he does not possess ny documents
responsive to this Request in his individu l capacity.

         6. Produce all evidence that detail how the calls as alleged in the complaint ere
initiated to the Plaintiff to include the dialer manual for any phone systems used.

       ANSWER:

       Defendant objects to this Request on the grounds it Subject to the foregoing objection,
and without waiving the same, Defendant responds that he does not possess ny documents
responsive to this Request in his individual capacity. Please see the attached call log, Bates-
labeled USFFC 000001-000003.

        7. Produce all evidence that calls to the Plaintiff as alleged in the compl int ere
related to any emergency purpose.


       ANSWER:

       Defendant does not contend any calls were related to any emergency purpose.
Defend nt responds th t he does not possess any documents responsive to this Request in his
individual capacity.



       8. Produce all billing phone records for any phone calls placed to the Plaintiff for
the 4 years prior to the filing of this lawsuit.

       ANSWER:
        Defendant objects to this Request on the grounds it is overly broad and not reason bly
limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
is ambiguous. Defendant objects to this Request on the grounds it is an impermissible fishing
expedition. Subject to the foregoing objections, and without waiving the same, Defendant
responds th t he does not possess any documents responsive to this Request in his individual
c pacity. Please see the attached call log, Bates-labeled USFFC 000001-000003.

        9. Produce all information related to use of a dialer system by the Defendants for
the 4 years prior to the filing of this lawsuit in relation to phone calls placed to the Plaintiffs
cell phone 615-212-9191.

                                                4
Case 4:17-cv-00793-ALM-CAN Document 57-5 Filed 10/18/18 Page 5 of 6 PageID #: 311




        ANSWER:

         Defendant objects to this Request on the grounds it is overly bro d nd not easonably
 limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
 is mbiguous. Defendant objects to this Request on the grounds it is n impermissible fishing
 expedition. Subject to the foregoing objections, nd without waiving the same, Defendant
 responds that he does not possess any documents responsive to this Request in his individual
 capacity. Please see the attached call log, Bates-labeled USFFC 000001-000003.

        10. Produce all documents related to any phone systems in place at the Defendants
 from for the 4 years prior to the filing of this lawsuit to include the dialer manual nd all
 documents which detail the capacity to initiate calls and system used to initiate calls.

        ANSWER:

         Defendant objects to this Request on the grounds it is overly broad nd not re sonably
 limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
 is an impermissible fishing expedition. Defendant objects to this Request on the grounds the
 Request is not re sonably calculated to lead to the discovery of admissible evidence.

        11. Produce all agreements, contr cts, correspondence, communications, or em ils
 with Defendant CBC Conglomerate LLC, USFFC, Jay Singh, or Bruce Flood or Cary Howe
 in the 4 years prior to the filing of this lawsuit.

        ANSWER:

         Defendant objects to this Request on the grounds it is overly broad and not re sonably
 limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
 is an impermissible fishing expedition. Defendant objects to this Request on the grounds the
 Request is not reasonably calculated to lead to the discovery of admissible evidence.



        12. Produce all documents that refer or relate to the Plaintiff in any way in the 4
 years prior to the filing of this lawsuit.

        ANSWER:

         Defendant objects to this Request on the grounds it seeks information protected from
 discovery by the attorney client privilege and the attorney work product privilege. Subject to
 the foregoing objection, nd without waiving the same. Defendant responds: Please see the
 attached call log, Bates-labeled USFFC 000001-000003. Defendant will supplement.




                                               5
Case 4:17-cv-00793-ALM-CAN Document 57-5 Filed 10/18/18 Page 6 of 6 PageID #: 312



         13. Produce all documents that refer or relate to telemarketing in the 4 ye rs prior
 to the filing of this lawsuit.

        ANSWER:

         Defendant objects to this Request on the grounds it is overly broad and not reason bly
 limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
 is n impermissible fishing expedition. Defendant objects to this Request on the grounds the
 Request is not reasonably calculated to lead to the discovery of admissible evidence.

       14. Produce all documents that refer or rel te to calls pl ced to 615-212-9191 in the
 4 years prior to the filing of this la suit including call detail records, contracts with any
 telem rketers, contracts with any lead generation company, contracts with any telecom service
 providers and invoices for the 4 years prior to the filing of this lawsuit

        ANSWER:

         Defendant objects to this Re uest on the groun s it is o erly bro d and not reason bly
 limited in time, scope, or subject matter. Defendant objects to this Request on the grounds it
 is an impermissible fishing expedition. Defendant objects to this Request on the groun s the
 Request is not reason bly calculated to lead to the discovery of admissible evidence. Subject
 to the foregoing objections, and without waiving the same. Defendant responds that he does
 not possess ny documents responsive to this Request in his individu l c p cit . Ple se see the
  ttached call log, B tes-labeled USFFC 000001-000003.

         15. Produce all documents that refer or rel te to the incorpor tion of USFFC to
 include the articles of incorporation and ny documents on file with any st te in the union that
 refer or relate to any entity named USFFC.

        ANSWER:

        Defend nt objects to this Request on the grounds it seeks information equally available
to the Plaintiff as a matter of public record. Defendant objects to this Request on the grounds
it is overly broad and not reasonably limited in time, scope, or subject matter. Defendant
objects to this Request on the grounds it is n impermissible fishing expedition.




                                                 6
